t c memo united_states tax_court bidyut k bhattacharyya and diana t bhattacharyya petitioners commissioner of internal revenue respondent v docket no filed date bidyut k bhattacharyya and diana t bhattacharyya pro sese wesley f mcnamara for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure after concessions the issues for decision are whether respondent’s and petitioners’ motions to conform pleadings to the evidence should be granted whether petitioners received but failed to report certain items of income whether petitioners are liable for a 10-percent additional tax under sec_72 on early distributions from qualified_retirement_plans whether petitioners are entitled to certain itemized_deductions whether petitioners are liable for any alternative_minimum_tax and whether petitioners are liable for an addition_to_tax under sec_6651 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and the second supplemental stipulation of facts and attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in beaverton oregon unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar the parties have agreed to certain issues either in the stipulation of facts at trial or on brief and respondent has conceded other issues the parties’ agreements and concessions are discussed herein bidyut k bhattacharyya petitioner was born on date and diana t bhattacharyya mrs bhattacharyya was born on date from date until date petitioner was employed by intel corporation intel a income from salary bonuses stock_options and other sources during petitioner received compensation from intel in the form of a salary bonuses and through the exercise of nonqualified_stock_options on date petitioner exercised a nonqualified_stock_option granted by intel to purchase shares of stock at dollar_figure1 per share the market price on date was dollar_figure per share resulting in a realized gain of dollar_figure on date petitioner exercised a nonqualified_stock_option granted by intel to purchase big_number shares of stock at dollar_figure1 per share the market price on date was dollar_figure62 per share resulting in a realized gain of dollar_figure petitioner exercised the nonqualified_stock_options through an investment brokerage account with merrill lynch merrill lynch brokerage account intel issued petitioner a form_w-2 wage and tax statement for the intel form_w-2 which reported total wages tips and other compensation of dollar_figure of that amount dollar_figure represented the gain realized by petitioner on the exercise of the nonqualified_stock_options during petitioners received a state_income_tax refund of dollar_figure for state income taxes paid with respect to their tax_year b petitioner’s intel retirement plans at the time he terminated his employment petitioner maintained three intel retirement plans plan plan and plan plan was a nonqualified_deferred_compensation_plan called the sheltered employee retirement_plan plus or serp and was administered by fidelity investments institutional operations company fidelity institutional on behalf of intel on date petitioner received dollar_figure from intel representing the full distribution of plan in the gross amount of dollar_figure less federal and state withholding taxes fidelity institutional issued petitioner a form_w-2 with respect to plan for the plan form_w-2 the parties stipulated that the plan form_w-2 accurately reflected the distribution amount withholding taxes paid that petitioner made no employee contributions and that no portion of the distribution was rolled over into another account plan was a qualified_retirement_plan called the intel corporation k savings_plan and was administered by fidelity institutional on behalf of intel petitioner borrowed money from plan and made payments through payroll withholding petitioner ceased making payments after he terminated his employment and the loan was considered in default the loan was repaid in by an offsetting distribution from plan of dollar_figure during october or november of petitioner made a direct_rollover of dollar_figure from plan into his fidelity investments ira rollover account fidelity ira fidelity institutional issued petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc with respect to plan for the plan form 1099-r the parties stipulated that the plan form 1099-r accurately reflected the offsetting distribution made in satisfaction of the loan and the direct_rollover into the fidelity ira indicated that petitioner made employee contributions of dollar_figure and reported a taxable_amount of dollar_figure plan was a qualified_retirement_plan called the intel corporation profit sharing retirement_plan and was administered by fidelity institutional on behalf of intel petitioner borrowed money from plan and made payments through payroll withholding petitioner ceased making payments after he terminated his employment and the loan was considered in default the loan was repaid in by an offsetting distribution from plan of dollar_figure on date petitioner made a direct_rollover of dollar_figure from plan into his fidelity ira fidelity institutional issued petitioner a form 1099-r with respect to plan for the plan form 1099-r the parties stipulated that the plan form 1099-r accurately reflected the offsetting distribution made in satisfaction of the loan and the direct_rollover into the fidelity ira indicated that petitioner made no employee contributions and reported a taxable_amount of dollar_figure c petitioner’s individual_retirement_accounts iras as described above petitioner made direct rollovers from plan and plan to his fidelity ira totaling dollar_figure in petitioner received the following distributions from his fidelity ira date date date date date total amount dollar_figure big_number big_number big_number big_number on november and petitioner made direct rollovers of dollar_figure and dollar_figure respectively from his fidelity ira into another ira administered by us bancorp piper jaffray us bancorp ira on november and petitioner received distributions of dollar_figure and dollar_figure respectively from his us bancorp ira on date petitioner transferred shares of intel stock from his fidelity ira into his us bancorp ira on date the intel stock was sold and petitioner was issued a check for dollar_figure us bancorp issued petitioner a form 1099-r with respect to his us bancorp ira for the form 1099-r reflected the distributions of dollar_figure and dollar_figure and the check for dollar_figure for total distributions of dollar_figure d petitioners’ federal_income_tax return petitioners filed a joint federal_income_tax return for on date petitioners reported adjusted_gross_income of dollar_figure itemized_deductions of dollar_figure a total_tax of dollar_figure an overpayment_of_tax of dollar_figure petitioners requested a refund of dollar_figure and that dollar_figure be applied to their estimated_tax for petitioners’ tax_return did not include a form_6251 alternative minimum tax--individuals respondent examined petitioners’ tax_year and determined that petitioners were not entitled to a refund or estimated_tax credit and were liable for alternative_minimum_tax of dollar_figure on date respondent assessed additional tax of dollar_figure and interest of dollar_figure the certificate_of_official_record for petitioners’ tax_year petitioners’ tax_year is not at issue reflects that this assessment of additional tax and interest was abated on date on date petitioners filed a refund_suit in u s district_court for the district of oregon at docket no cv-04- 01563-ki by opinion and order dated date the district_court dismissed petitioners’ suit for lack of subject matter jurisdiction on date the court_of_appeals for the ninth circuit affirmed the district court’s dismissal for lack of subject matter jurisdiction 180_fedappx_763 9th cir e petitioners’ federal_income_tax return petitioners filed a joint federal_income_tax return for on date petitioners reported wages salaries tips etc of dollar_figure the amount reported by intel on the form_w-2 on an attached exhibit ii petitioners summarized their ira and retirement_plan distributions and rollovers as follows amt withdrawn plan fidelity ira dollar_figure big_number fidelity ira rollover amt -- dollar_figure fidelity ira big_number big_number fidelity ira big_number big_number notes direct_rollover correction direct_rollover correction direct_rollover to us bancorp ira fidelity ira us bancorp ira us bancorp ira us bancorp ira total big_number big_number big_number big_number big_number -- big_number -- -- big_number based on exhibit ii petitioners reported total taxable ira_distributions of dollar_figure petitioners also reported total pension distributions of dollar_figure reflecting the distribution from plan but they determined that only dollar_figure was taxable after including interest_income dividend income other income and a capital_loss of dollar_figure petitioners reported adjusted_gross_income of dollar_figure petitioners’ reported adjusted_gross_income did not include the state_income_tax refund of dollar_figure dollar_figure of the distribution from plan the parties agree that petitioners are liable for federal_income_tax in on the state_income_tax refund received in continued the offsetting distributions made in satisfaction of the loans from plan and plan of dollar_figure and dollar_figure respectively and dollar_figure of the ira_distributions on an attached schedule a itemized_deductions petitioners reported itemized_deductions of dollar_figure summarized by petitioners as follows type of expense option int option int mlf amount dollar_figure big_number big_number us bank fees opt int cash pay big_number big_number big_number cash pay big_number other big_number total big_number notes us bank corp merrill lynch merrill lynch fees us bank fees merrill lynch merrill lynch to protect taxable_income merrill lynch to protect taxable_income merrill lynch to protect taxable_income petitioners reported taxable_income of dollar_figure tax of dollar_figure tax on iras and other retirement plans of dollar_figure and total_tax continued of dollar_figure after deducting total payments of dollar_figure petitioners requested a refund of dollar_figure and that dollar_figure be applied to their estimated_tax petitioners’ tax_return did not include a form_6251 or any other calculation of their alternative_minimum_tax liability in response to a letter from respondent inquiring about the absence of an alternative_minimum_tax computation petitioners sent respondent a letter on date and attached a form 1040x amended u s individual_income_tax_return petitioners’ first form 1040x on petitioners’ first form 1040x petitioners included a form_6251 determined an alternative_minimum_tax liability of dollar_figure but reduced their income by more than dollar_figure and claimed a refund of dollar_figure respondent did not file petitioners’ first form 1040x on date respondent issued petitioners a notice_of_deficiency respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure based on respondent’s determination that petitioners were liable for alternative_minimum_tax of dollar_figure respondent also determined that it is unclear how petitioners calculated the tax on iras and other retirement plans but dollar_figure is apparently petitioners’ calculation of a 10-percent additional tax under sec_72 respondent also increased petitioners’ itemized_deductions by dollar_figure to correct a rounding error made by petitioners petitioners were liable for an addition_to_tax under sec_6651 of dollar_figure on date petitioners sent respondent a letter and attached another form 1040x petitioners’ second form 1040x petitioners’ second form 1040x was identical to petitioners’ first form 1040x but the letter included an additional explanation of the changes made by petitioners to their original federal_income_tax return respondent did not file petitioners’ second form 1040x petitioners filed their petition with this court on date petitioners requested the court to determine that they are due a refund dollar_figure back approx respondent filed an answer on date but did not seek an increased deficiency or addition_to_tax this case was called during the court’s regular trial session in portland oregon beginning date on date respondent filed a motion for leave to amend answer to conform to evidence presented at trial and to claim an increased deficiency and addition_to_tax with accompanying proposed amendment to answer respondent’s motion to conform the pleadings to the evidence under rule b in the amendment to answer which was lodged with the court on date respondent asserted that petitioners were liable for an increased deficiency of dollar_figure and an increased sec_6651 addition_to_tax of dollar_figure on date petitioners filed a motion for amended petition consistent with the evidences presented at trial and to claim a refund by petitioners for dollar_figure with accompanying proposed amended petition petitioners’ motion to conform pleadings to the evidence under rule b opinion i respondent’s and petitioners’ motions to conform pleadings to the evidence as a preliminary matter we must determine whether respondent’s and petitioners’ motions to conform pleadings to the evidence should be granted sec_6214 requires a claim for increased deficiency to be asserted at or before the hearing or rehearing it is well established that the word hearing used in sec_6214 includes all tax_court proceedings in a case through entry of decision 243_f2d_954 4th cir affg 26_tc_528 84_tc_985 rule b allows the parties to amend their pleadings to conform with the evidence presented at trial whether a motion seeking an amendment to rule b provides in part issues tried by consent when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects continued the pleadings to conform to the evidence should be allowed is within the sound discretion of the court 304_f2d_136 9th cir if granting the motion would result in unfair surprise or prejudice to the nonmoving party the motion should be denied 83_tc_381 affd 823_f2d_1310 9th cir in respondent’s motion to conform pleadings to the evidence and in the lodged amendment to answer respondent asserts an increased deficiency of dollar_figure and an increased addition_to_tax under sec_6651 of dollar_figure the increased deficiency is not based on petitioners’ liability for alternative_minimum_tax as was the deficiency asserted in the notice_of_deficiency instead the increased deficiency results from the continued as if they had been raised in the pleadings the court upon motion of any party at any time may allow such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues but failure to amend does not affect the result of the trial of these issues other evidence if evidence is objected to at the trial on the ground that it is not within the issues raised by the pleadings then the court may receive the evidence and at any time allow the pleadings to be amended to conform to the proof and shall do so freely when justice so requires and the objecting party fails to satisfy the court that the admission of such evidence would prejudice such party in maintaining such party’s position on the merits increase in income and the disallowance of many of petitioners’ itemized_deductions petitioners object to respondent’s motion to conform pleadings to the evidence arguing an evidentiary ruling made by the court during trial prevents respondent from seeking an increased deficiency and an amendment to answer would result in unfair surprise and would prejudice petitioners because the amendment is based on grounds different from those asserted in the notice_of_deficiency petitioners also filed a motion to conform pleadings to the evidence petitioners assert that based on the evidence and testimony presented at trial they are entitled to a refund in the amount of dollar_figure instead of the approximately dollar_figure asserted in the petition respondent does not object to the granting of petitioners’ motion to conform pleadings to the evidence petitioners’ objection notwithstanding we find that granting respondent’s or petitioners’ motions to conform pleadings to the evidence would not result in unfair surprise or prejudice to either party petitioners’ argument that an evidentiary ruling made by the court prevents respondent from seeking an increased deficiency is based on a misunderstanding of the court’s evidentiary ruling petitioners focus on exhibit r which was a form_4549 income_tax examination changes prepared by respondent and shown to petitioners on the morning of trial essentially exhibit 42-r summarized respondent’s interpretation of the impact the exhibits attached to the parties’ joint stipulations of fact had on petitioners’ tax_liability the court did not admit exhibit 42-r into evidence petitioners appear to argue that because the court did not admit exhibit 42-r into evidence the court rejected the arguments contained therein the court’s ruling was limited to the admissibility of exhibit 42-r and was not a ruling on the merits of respondent’s arguments contained therein the increased deficiency and addition_to_tax sought by respondent are not based on exhibit 42-r but instead are based on the exhibits admitted into evidence as part of the parties’ joint stipulations of fact the court’s ruling on exhibit 42-r does not affect respondent’s ability to rely on the exhibits admitted into evidence in seeking an increased deficiency and addition_to_tax petitioners’ argument that an amendment to answer would result in unfair surprise or prejudice is not persuasive the amendment to answer would change the issue in this case from whether petitioners are liable for alternative_minimum_tax to whether petitioners received and did not report certain items of income and whether they are entitled to certain itemized_deductions as stated above in seeking an increased deficiency and addition_to_tax respondent relies on exhibits attached to the parties’ joint stipulations of fact petitioners rely on these same exhibits in seeking an increased refund petitioners cannot expect to use this evidence to seek an increased refund and at the same time shield themselves from an increased deficiency or addition_to_tax based on the same evidence additionally respondent informed petitioners at various times before trial including in respondent’s pretrial memorandum that respondent intended to raise the issues asserted in the amendment to answer petitioner’s testimony also demonstrated his knowledge of respondent’s intention accordingly we shall grant respondent’s and petitioners’ motions to conform pleadings to the evidence ii items of income generally taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 however the commissioner bears the burden_of_proof with respect to any new_matter or increases in deficiency rule a once the commissioner produces evidence sufficient to establish a prima facie case the burden shifts to the taxpayers of coming forward with evidence sufficient to rebut the commissioner’s proof see king v commissioner tcmemo_1995_524 cally v commissioner tcmemo_1983_203 citing 28_tc_54 respondent asserts that petitioners received unreported or underreported taxable_income from the following sources dollar_figure from the distribution from plan of which only dollar_figure was reported dollar_figure and dollar_figure from the offsetting distributions made in satisfaction of the loans from plan and plan respectively none of which was reported and dollar_figure on the distributions from the fidelity ira and the us bancorp ira of which only dollar_figure was reported as being taxable respondent raised these matters in the amendment to answer not in the notice_of_deficiency and now seeks an increased deficiency based in part on these new matters therefore respondent bears the burden_of_proof with respect to these new matters see rule a petitioners dispute respondent’s assertions and argue that of the dollar_figure reported as taxable_income on the intel w-2 dollar_figure is not included in gross_income petitioners also received but did not report a state_income_tax refund of dollar_figure as noted above the parties agree that petitioners are liable for federal_income_tax in on that refund see supra note on petitioners’ first and second form sec_1040x petitioners assert that their taxable_income should be reduced by dollar_figure in their amended petition and on brief petitioners argue that their taxable_income should be reduced by dollar_figure the origin of this discrepancy is unclear a distribution from plan gross_income means all income from whatever source derived including income from pensions sec_61 however distributions of after-tax employee contributions from a pension_plan constitute a nontaxable return_of_capital see lange v commissioner tcmemo_2005_176 the plan form_w-2 reflects a gross distribution to petitioner from plan of dollar_figure and that petitioner made no employee contributions to plan the parties stipulated the accuracy of the plan form_w-2 and no evidence in the record contradicts the plan form_w-2 this evidence if not rebutted is sufficient for respondent to meet his burden of proving that petitioner received a distribution of dollar_figure from plan and that no employee contributions were made to plan the burden shifts to petitioners to come forward with evidence that all or a portion of that distribution is not included in their gross_income on their tax_return petitioners reported the distribution of dollar_figure from plan but they asserted that only dollar_figure of that amount was taxable in the information accompanying petitioners’ second form 1040x petitioners further reduced the amount they reported as taxable to dollar_figure petitioners’ theory is that the distribution contained after-tax employee contributions and thus only a portion of the distribution was taxable petitioners explain their theory on brief in the bonus received was dollar_figure the federal tax withheld on that money was dollar_figure the remaining bonus amount went in serp account for the tax_year petitioners estimated about of the serp money came from depositing bonus money after paying tax and remaining is the growth of the money due to investment by fidelity thus dollar_figure which is exactly of the total_distribution was assumed growth and inserted in the form_1040 petitioners’ estimation that approximately half of the plan distribution consisted of after-tax employee contributions is contrary to the plan form_w-2 on which fidelity institutional reported that no employee contributions were made no evidence in the record supports petitioners’ claimdollar_figure petitioners have not met their burden of coming forward with evidence that all or a portion of that distribution is not included in their gross_income therefore we find that the distribution of dollar_figure from plan is included in petitioners’ gross_income petitioners cite exhibit 21-j as evidence that half of the plan distribution was comprised of employee contributions exhibit 21-j a pay statement from intel dated date indicates that a total serp deferral of dollar_figure had been made between jan and date petitioner maintained several accounts that were at various times referred to as serp accounts exhibit 21-j does not indicate that the serp deferral was made with respect to plan and does not otherwise contradict the form_w-2 issued by fidelity institutional b distributions from plan and plan petitioners did not report any distributions made from plan or plan on their federal_income_tax return however petitioners received forms 1099-r from fidelity institutional which reflected an offsetting distribution of dollar_figure was made from plan in satisfaction of petitioner’s loan from plan petitioner made employee contributions to plan totaling dollar_figure due to the employee contributions the taxable_amount of the offsetting distribution from plan was dollar_figure an offsetting distribution of dollar_figure was made from plan in satisfaction of petitioner’s loan from plan and petitioner made no employee contributions to plan the parties stipulated the accuracy of the forms 1099-r and no evidence in the record contradicts the forms 1099-r this evidence is sufficient for respondent to meet his burden_of_proof therefore we find that dollar_figure and dollar_figure of the offsetting distributions from plan and plan respectively are included in petitioners’ gross incomedollar_figure c ira_rollovers and distributions in general distributions from an ira are included gross_income in the year received sec_408 a distribution to petitioners did not introduce evidence to contradict the forms 1099-r nor did they address the distributions on brief we find that petitioners abandoned any argument that the offsetting distributions are not included in their gross_income the individual for whose benefit an ira is maintained is excluded from gross_income however if the entire amount is paid into an ira for the benefit of the same individual within days sec_408 exclusion of a rollover from one ira to another can only be made by an individual once during any 1-year period sec_408 however the transfer of a taxpayer’s funds directly from the trustee of one ira to the trustee of another ira in a fashion that does not involve any payment directly to the taxpayer is not a rollover for purposes of sec_408 and therefore does not trigger or violate the 1-year limitation revrul_78_406 1978_2_cb_157 see also crow v commissioner tcmemo_2002_178 martin v commissioner tcmemo_1992_331 affd without published opinion 987_f2d_770 5th cir on their federal_income_tax return petitioners reported the rollovers of dollar_figure from plan and dollar_figure from plan to the fidelity ira the subsequent direct rollovers of dollar_figure and dollar_figure from the fidelity ira to the us bancorp ira and the distributions from the fidelity ira and the us bancorp ira to petitioners totaling dollar_figure the parties agree that the rollovers from plan and plan to the fidelity ira and the direct rollovers of dollar_figure and dollar_figure from fidelity ira to the us bancorp ira are excluded from income see sec_402 revrul_78_406 1978_2_cb_157 the parties also agree that petitioners received distributions totaling dollar_figure from the fidelity ira and the us bancorp ira however the parties disagree as to what extent the distributions totaling dollar_figure are included in petitioners’ gross_income respondent argues that dollar_figure is included in petitioners’ gross incomedollar_figure the record establishes and petitioners do not dispute that during november and date petitioners received distributions from the fidelity ira totaling dollar_figure and from the us bancorp ira totaling dollar_figure respondent has met his burden of establishing a prima facie case that petitioners received ira_distributions totaling dollar_figure petitioners bear the burden of coming forward with evidence that all or a portion of the ira_distributions are not included in their gross_income petitioners argue that dollar_figure of the dollar_figure distribution from the us bancorp ira was rolled over into another ira and i sec_12 petitioners argue that the numbers proposed by respondent should be discarded due to inconsistency and generation of various random numbers generated by respondent in sic various times at various times during preparation for trial respondent changed his position regarding what amount of the rollovers and distributions were includable in petitioners’ gross_income it is worth noting that on each occasion respondent reduced the amount included in petitioners’ gross_income as petitioners substantiated the various rollovers our ultimate conclusion on this issue is not based on the changes in respondent’s position but instead is based on the record thus not included in their gross incomedollar_figure petitioners provided no evidence that such a rollover took place or that the rollover took place within days of the distribution petitioners were in a superior position with respect to access to information that would prove the amount and date of the alleged rollover by failing to produce such information petitioners have failed to meet their burden of coming forward with evidence that dollar_figure of the ira_distributions is not included in their gross_income therefore we find that the distributions from the fidelity ira and the us bancorp ira totaling dollar_figure are included in petitioners’ gross_income d income from the exercise of intel stock_options gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_61 sec_83 provides in pertinent part that if property is transferred to a taxpayer in_connection_with_the_performance_of_services eg stock transferred to a taxpayer on their federal_income_tax return petitioners reported that only dollar_figure of the dollar_figure in distributions from the fidelity ira and the us bancorp ira was included in their gross_income petitioners’ position was based on their assertion that dollar_figure of the dollar_figure in distributions from the fidelity ira and dollar_figure of the dollar_figure distribution from the us bancorp ira were rolled over into another ira on brief petitioners claimed that only dollar_figure of the dollar_figure distribution from the us bancorp ira was rolled over into another ira and conceded that dollar_figure was includable in their gross_income thus we find that petitioners have abandoned their argument that dollar_figure of the dollar_figure in distributions from the fidelity ira was rolled over into another ira upon the exercise of a stock_option the excess of the fair_market_value of the property stock over the amount if any paid for the property the exercise price shall be included in the taxpayer’s gross_income in the first year in which the taxpayer’s rights in the property are not subject_to a substantial_risk_of_forfeiture see 127_tc_43 petitioners assert that of the dollar_figure in taxable_income reported on the intel w-2 dollar_figure is not included in gross_income petitioners do not address this assertion in detail however it appears that petitioners are arguing that the dollar_figure should be treated as long-term_capital_gain which could be offset by long-term_capital_losses realized in and thus would not be included in their gross_income petitioners’ position is without merit petitioner exercised on january and date nonqualified_stock_options granted to him by intel resulting in realized gains of dollar_figure and dollar_figure respectively the spread between the exercise price and the market price of the stock on the dates of exercise this gain is not recognized as long-term_capital_gain instead sec_83 and sec_1_83-1 income_tax regs establish that such gain is ordinary_income included in petitioners’ gross_income as compensation in the year of exercisedollar_figure therefore we find that the dollar_figure in taxable_income reported on the intel w-2 including the dollar_figure attributable to the exercise of nonqualified_stock_options is included in petitioners’ gross_income as ordinary_income iii additional tax on early distributions from qualified_retirement_plans and iras sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans qualified_retirement_plans are defined to include iras as defined in sec_408 and b sec_72 sec_4974 the 10-percent additional tax does not apply to certain distributions including distributions made after an employee attains age and distributions attributable to the employee’s disability sec_72 iii respondent alleges that petitioners are liable for the 10-percent additional tax on the taxable_distributions from plan and plan both qualified_retirement_plans of dollar_figure and dollar_figure respectively and on the taxable_distributions totaling dollar_figure from the fidelity ira and the us bancorp ira petitioners were born in and respectively the qualified_retirement_plan distributions and the ira_distributions petitioners do not argue that the stock was subject_to a substantial_risk_of_forfeiture thus the gain was recognized at the time petitioner acquired beneficial_ownership of the stock the time of exercise see sec_83 walter v commissioner tcmemo_2007_2 were made in before petitioner or mrs bhattacharyya attained age dollar_figure petitioners do not allege and the record does not reflect that the distributions were attributable to disability or that the distributions otherwise qualify for an exception to the 10-percent additional tax in fact petitioners state on brief that petitioners do understand that petitioners have to pay penalty tax on the amount stated above this is consistent with sec_72 therefore we find that petitioners are liable for the 10-percent additional tax on the early distributions from plan and plan of dollar_figure and dollar_figure respectively and on the early distributions totaling dollar_figure from the fidelity ira and the us bancorp ira iv itemized_deductions deductions are a matter of legislative grace and are allowable only as specifically provided by statutedollar_figure see 503_us_79 joseph v commissioner tcmemo_2005_169 itemized_deductions allowed nor had petitioner attained age so as to be eligible for an exception based on his separation_from_service see sec_72 generally taxpayers also bear the burden of proving they are entitled to deductions 503_us_79 joseph v commissioner tcmemo_2005_169 however the resolution of this issue does not depend on which party bears the burden_of_proof and we resolve this issue based on the preponderance_of_the_evidence in the record for individual taxpayers are set forth in part vi and part vii of subchapter_b chapter subtitle a of the internal_revenue_code see secs petitioners assert that they are entitled to itemized_deductions totaling dollar_figure as originally set forth in their federal_income_tax return respondent concedes that petitioners are entitled to deduct the following expenses totaling dollar_figure as itemized_deductions dollar_figure identified by petitioners as option int for us bank corp as investment_interest expenses under sec_163 dollar_figure identified by petitioners as option int for merrill lynch as investment_interest expenses under sec_163 and dollar_figure of the dollar_figure identified by petitioners as opt int for merrill lynch as investment_interest expenses under sec_163 respondent also concedes that petitioners are entitled to deduct the following expenses as miscellaneous_itemized_deductions totaling dollar_figure dollar_figure identified by petitioners as mlf or merrill lynch fees as expenses for the production_of_income under sec_212 and dollar_figure of the dollar_figure identified by petitioners as us bank fees as expenses for the production_of_income under sec_212 however respondent petitioners have not objected to respondents’ characterization of these expenses as miscellaneous_itemized_deductions an impact of this characterization is that such deductions are subject_to sec_67 which states in the case continued argues that petitioners are not entitled to deduct the remaining expenses including dollar_figure of the dollar_figure identified by petitioners as opt int for merrill lynch dollar_figure of the dollar_figure identified by petitioners as us bank fees dollar_figure and dollar_figure identified by petitioners as cash pay and described as merrill lynch to protect taxable_income and dollar_figure identified by petitioners as other and described as merrill lynch to protect taxable_income respondent raised these matters in the amendment to answer not in the notice_of_deficiency and now seeks an increased deficiency based in part on these new matters therefore respondent bears the burden_of_proof with respect to these new matters see rule a the opt int expense of dollar_figure represents interest petitioners purportedly paid on margin loans issued by merrill lynch respondent concedes that petitioners are entitled to deduct this type of expense as an itemized_deduction however respondent argues that a monthly account statement for petitioner’s merrill lynch brokerage account shows that only dollar_figure was paid the monthly account statement cited by respondent shows that petitioner paid dollar_figure in interest on margin loans issued by merrill lynch during the month of august continued of an individual the miscellaneous_itemized_deductions for any taxable_year shall be allowed only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income a yearend account statement shows that petitioners paid a total of dollar_figure in interest on margin loans during the dollar_figure appears to be a portion of the dollar_figure which respondent already conceded petitioners were entitled to deduct the record establishes that petitioners paid only dollar_figure in interest to merrill lynch and did not pay an additional dollar_figure as claimed on their return nevertheless based on respondent’s concession we find that petitioners are entitled to an additional itemized_deduction of dollar_figure the us bank fees expense of dollar_figure represents bank fees petitioners purportedly paid to us bancorp respondent concedes that petitioners are entitled to deduct this type of expense as a miscellaneous itemized_deduction however respondent argues that petitioners are entitled to deduct only dollar_figure in bank fees the us bancorp statements of account show that petitioners paid dollar_figure in bank fees to us bancorp in there is no evidence of a greater payment the statements of account are sufficient for respondent to meet his burden_of_proof therefore we find that petitioners are entitled to a miscellaneous itemized_deduction of only dollar_figure with respect to the us bancorp fees the cash pay expenses of dollar_figure and dollar_figure and the other expenses of dollar_figure represent deposits made by petitioner into his merrill lynch brokerage account to exercise his nonqualified_stock_options and to acquire other stock the costs of acquiring stock a capital_asset are capital in nature and are not currently deductible but instead are included in the stock’s tax basis see 397_us_572 116_tc_374 pappas v commissioner tcmemo_2002_127 see also sec_1012 sec_1221 therefore we find that petitioners are not entitled to deduct the cash pay and other expenses as described above respondent met his burden of proving that petitioners are entitled to itemized_deductions of only dollar_figure and miscellaneous_itemized_deductions of only dollar_figure however petitioners argue that they are entitled to deduct the claimed expenses in full in because respondent allowed them to deduct similar expenses in dollar_figure petitioners’ argument is without merit each taxable_year stands alone and respondent may challenge in a succeeding year what was condoned or agreed to in a former year 55_tc_28 jeanmarie v commissioner tcmemo_2003_337 boatner petitioners also argue that respondent cannot challenge their itemized_deductions because the court admitted into evidence exhibit 38-p exhibit 38-p was offered by petitioners as a summary of their arguments similar to their argument regarding exhibit 42-r discussed supra pp petitioners’ argument is based on a misunderstanding of the court’s evidentiary ruling the admission of exhibit 38-p into evidence does not establish the truth of petitioners’ assertions made in that exhibit nor does it preclude respondent from contesting those assertions v commissioner tcmemo_1997_379 affd 164_f3d_629 9th cir respondent’s allowance of certain itemized_deductions in does not establish petitioners’ entitlement to similar deductions in for the above-stated reasons and to reflect respondent’s concessions we find that petitioners are entitled to itemized_deductions of dollar_figure and miscellaneous_itemized_deductions of dollar_figure v alternative_minimum_tax in the notice_of_deficiency respondent determined that petitioners were liable for alternative_minimum_tax of dollar_figure petitioners’ alternative_minimum_tax liability was triggered in part by the itemized_deductions claimed on their federal_income_tax return respondent concedes that if petitioners are entitled to itemized_deductions and miscellaneous_itemized_deductions only to the extent conceded by respondent the alternative_minimum_tax will not apply as found above petitioners are entitled to itemized_deductions and miscellaneous_itemized_deductions only to the extent conceded by respondent therefore a determination regarding petitioners’ alternative_minimum_tax liability is unnecessary vi sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed in this case date unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect in the notice_of_deficiency respondent asserted that petitioners were liable for a sec_6651 addition_to_tax of dollar_figure in the amendment to answer respondent asserted an increased sec_6651 addition_to_tax of dollar_figure based on the asserted increased deficiency respondent bears the burden of production with respect to petitioners’ liability for the sec_6651 addition_to_tax see sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax see higbee v commissioner supra pincite respondent has met his burden of production because the parties stipulated that petitioners’ federal_income_tax return was filed on date more than months after it was due once respondent meets his burden of production petitioners bear the burden of proving that their failure to timely file was due to reasonable_cause and not willful neglectdollar_figure to show respondent bears the burden_of_proof with regard to any increased deficiency see rule a however the amount of the sec_6651 addition_to_tax is a computational matter based on the amount of tax due to the extent respondent bears the burden of proving an increased sec_6651 addition_to_tax respondent has met this burden because as discussed supra continued reasonable_cause petitioners must show that they exercised ordinary business care and prudence and were nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs for illness or incapacity to constitute reasonable_cause petitioners must show that they were incapacitated to a degree that they could not file their returns 16_tc_893 see eg joseph v commissioner tcmemo_2003_19 illness or incapacity may constitute reasonable_cause if the taxpayer establishes that he was so ill that he was unable to file petitioners argue that their failure_to_file was due to reasonable_cause because petitioner was sick and because their return preparer had a brain tumor petitioners have not introduced any evidence to corroborate these allegations nor have they explained how long petitioner was sick how serious his illness was why mrs bhattacharyya was unable to fulfill petitioners’ filing obligations or why they were unable to find another return preparer we find that petitioners did not have reasonable_cause for their failure_to_file timely therefore we continued the record shows that petitioners are liable for an increased deficiency see howard v commissioner tcmemo_2005_144 hold that petitioners are liable for a sec_6651 addition to taxdollar_figure vii conclusion based on the above petitioners are liable for an increased deficiency in income_tax an increased addition_to_tax under sec_6651 and are not entitled to a refund in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule because petitioners filed their return more than months after it was due the addition_to_tax under sec_6651 will be percent of the amount required to be shown as a tax on the return see sec_6651 the amount of the addition_to_tax should be determined by the parties as part of their rule_155_computations
